Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The elevator car of the claimed invention comprises all the limitations of claim 1, specifically, a coupling element configured to couple an elevator car door to a shaft door upon a movement of said elevator car door in a direction perpendicular to and towards the shaft door during an opening of said doorway and decouple said elevator car and shaft door upon a movement of said elevator car door in direction perpendicular to and away from the shaft door during a closing of said doorway that is not taught, suggested, nor obvious over prior arts of record.
The method for closing a doorway in a side wall of and elevator car of the claimed invention comprising all the limitations of claim 30, specifically, moving the elevator car door at least partially perpendicularly to a side wall into the doorway and sinking at least part of the elevator car door into a doorway so as to be seated within a frame of the doorway and decoupling the car door from a shaft door by at least partially perpendicular movement of the elevator car door into the frame of the doorway that is not taught, suggested, nor obvious over prior arts of record. 
The method for opening a doorway in a side wall of an elevator car of the claimed invention comprises all the limitations of claim 33, specifically, moving an elevator car door in a closed state sunk within the doorway in a direction at least partially perpendicular to the side wall and outwardly away from the elevator car to a position outside of both doorway and a plane spanned by the side wall, coupling the elevator car door to an elevator shaft door by said 
CN 103917475 to Ueno teaches an elevator car door closing comprising an elevator car door moving in and entryway but does not teach the car door does not move to and away from the shaft door nor does not teach the car door is seated within a frame of the doorway nor teach the elevator car door sunk within the doorway and then moved outwardly away from the elevator car to a position outside of both doorway and a plane spanned by the side wall.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIEM M TRAN whose telephone number is (571)270-7825. The examiner can normally be reached M 9-5, W-F 10-2.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DIEM M TRAN/Examiner, Art Unit 3654